Citation Nr: 9916782	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-21 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2, 1971, to 
September 20, 1971.

The above matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appealed matter has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran is unequivocally shown by the medical 
evidence in the record to have had an acquired left knee 
disability prior to service.

3.  The pre-service left knee disability is not shown by the 
medical evidence in the record to have undergone an increase 
in severity beyond the expected natural progress of such a 
disability during the veteran's brief period of active 
military service in 1971.


CONCLUSIONS OF LAW

1.  An acquired left knee disability clearly and unmistakably 
pre-existed service and the presumption of soundness at 
enlistment is therefore rebutted.  38 U.S.C.A. §§ 1111, 1137 
(West 1991).

2.  The pre-existing left knee disability was not aggravated 
by service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991); 
38 C.F.R. § 3.306 (1998).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSIONS

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist the veteran 
in the development of his claim (not to be construed, 
however, as shifting from the claimant to VA the 
responsibility to produce the necessary evidence, per 
38 C.F.R. § 3.159(a) (1998)), has been satisfied.  Id.

The laws and regulations applicable to the matter on appeal:

Service connection may be allowed for a chronic disability 
resulting from an injury or disease which was incurred in or 
aggravated by a veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  
Temporary and intermittent flare-ups during service, however, 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
mere symptoms, is worsened.  See, Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991) (thereafter cited in Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993)).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during wartime service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to, service.  38 C.F.R. § 3.306(b) (1998).  

Factual background:

Private medical records that were produced several months 
prior to the veteran's August 1971 enlistment, which were 
dated in February and March 1971, reflect a five-day 
admission due to an injury to the left knee, which occurred 
while the veteran was bowling.  According to these records, 
the veteran denied any serious illness in the past and, on 
examination, his left knee showed tenderness over its medial 
and lateral aspects and the veteran was unable to dorsiflex 
his toes.  During this admission, he was treated with 
whirlpool and physiotherapy and, upon his discharge, it was 
noted that the condition had markedly improved.  The 
diagnoses, on admission, were listed as a sprained knee and 
conversion hysteria and the final diagnosis was listed as a 
contusion to the left knee, with a possible hysterical 
reaction.

Private medical records dated in April 1971 reveal a second 
admission due to complaints of excruciating pain in the left 
knee.  The veteran was re-admitted for further evaluation and 
treatment and it was noted that the left knee had a marked 
limitation of motion and the diagnosis was listed as an 
internal derangement of the left knee joint, with a possible 
rupture of synovial cartilage.  The veteran was treated with 
physical therapy and heat, bedrest and medications and, upon 
his discharge seven days later, it was again noted that his 
condition had markedly improved.

In May 1971, approximately six weeks after the above second 
admission, the veteran filled out, signed and dated a report 
of medical history for enlistment into the Marine Corps in 
which he denied ever having had, or currently having, a 
"trick" or locked knee and made no mention of the pre-
service injury of February 1971 and the subsequent medical 
treatment that he had received for that injury.  It is also 
noted that the veteran's musculoskeletal system and lower 
extremities were clinically evaluated as normal in the report 
of medical examination that was subscribed on the same date 
and for the same purposes.

Service medical records dated on August 8, 1971, only six 
days after his enlistment, reveal that the veteran complained 
of pain and tenderness in the left knee, with a three-month 
history.  The veteran was referred to the orthopedic clinic 
and, in the partially-legible referral sheet, it was noted 
that the veteran said that he had been hospitalized four 
months earlier "with traction" and that he had been at the 
Marine Corps Recruit Depot in Parris Island, South Carolina 
("PISC"), for one week.  The provisional diagnosis was 
listed as "? R/O torn cartilage L knee."

The portion of the above referral sheet that was filled out 
by the orthopedist five days later, on August 13, 1971, which 
is also only partially legible, reveals that the veteran said 
that he had had a twisting injury in the left knee, once, 
while bowling, and once, while exercising, that the knee had 
been locked twice and that it had also been in traction.  On 
examination, the ligaments were found to be stable but there 
was a marked  "clunking" sound with extreme flexion.  The 
impression was listed as a posterior herniation of the left 
medial meniscus and it was noted that this condition had 
existed prior to enlistment ("EPTE") and that a "survey" 
needed to be conducted.  The veteran was instructed to use 
crutches and was authorized for light duty.

Service medical records dated on August 16, August 20 and 
August 30, 1971, reveal complaints of left knee pain and the 
prescription of medication for the pain.

In an undated service medical record that was apparently 
prepared sometime within the last two weeks of August 1971 or 
the first week of September 1971, the subscribing military 
physician indicated that the veteran was seen at "recruit 
sick call" during the first week of training in Parris 
Island, South Carolina, with complaints of left knee pain, 
that he was examined and subsequently referred to the 
orthopedic clinic at the Naval Hospital in Beaufort, South 
Carolina, where a recommendation for a survey had been made, 
and that, accordingly, a medical board proceeding was being 
initiated.

It was noted in the above undated service medical record that 
the veteran had been having trouble with his left knee "ever 
since he injured it bowling one year ago," that he was 
hospitalized for this and treated with traction for two 
weeks, was informed that, if pain persisted, he would have to 
return for an operation, and that, while pain and swelling 
had returned once again, he had not sought medical attention 
for it.  The pain and swelling had then recurred for a third 
time after being in training at Parris Island, although no 
mention of knee trouble had been made in the report of 
medical history for induction and the medical examination for 
induction had been similarly unremarkable.  It was further 
noted in this document that the physical examination at the 
present time revealed a marked clunking sound with extreme 
flexion of the left knee joint, with the rest of the physical 
examination unremarkable.  The impression was listed, again, 
as a posterior herniation of the left medical meniscus, EPTE, 
a recommendation for separation from the Naval Service was 
made and it was noted that the board had found that the 
veteran had a non-acceptable defect for military purposes, 
that the veteran had been informed of the findings of the 
board and that he did not desire to submit a statement in 
rebuttal.

On September 2, 1971, the three board members who conducted 
the above medical board proceeding filled out and signed a 
document in which they stated that the diagnosed posterior 
herniation of the left medical meniscus existed prior to 
entry and was not aggravated by service, that it was 
permanent and that, therefore, they recommended a discharge 
on account of an "erroneous enlistment."  A day later, the 
veteran filled out and signed a "medical board statement of 
patient" indicating that he had been informed of the 
findings of the medical board, including the board's 
recommendation that he be discharged from the Naval Service, 
and that he did not desire to submit a statement in rebuttal.

According to a post-service private medical record dated in 
February 1972, the veteran was discharged early from service 
because of his knee and "had been working and doing fairly 
well until approximately a week prior to this admission when 
he twisted the left knee at work and noted acute pain and 
swelling."  After injection and immobilization in the 
physician's office, the veteran was admitted with a diagnosis 
of a torn medial meniscus and the next day he underwent a 
left medial meniscectomy.  No additional medical evidence 
pertinent to the present matter was thereafter produced until 
more than 20 years later, in December 1992, when, according 
to a  private operative report, the veteran underwent an 
arthroscopic partial medial meniscectomy due to a torn medial 
meniscus of the left knee.

According to a private medical record dated in September 
1997, the veteran, who worked in "management," said that he 
had twisted the left knee the day before while going up a 
ladder.  He complained of diffuse pain around the medial side 
of the knee and superior to the patella, as well as swelling, 
but with no catching or giving way.  Regarding his past 
medical history, he mentioned the two above surgeries that he 
underwent after service and explained that he had done well 
after the first surgery until he had symptoms in the knee 
again in 1992, which triggered the second surgery in that 
year.  Since then, he had done well and had been able to work 
and go through his other daily activities without any 
problems.  It was further noted that the veteran's history 
was "otherwise remarkable for several different back 
surgeries," the "first being in 1983 and the last being in 
1992 or 1993."

The above medical record further reveals that, on 
examination, the veteran was seen walking with a limp and had 
effusion in the knee, which had a range of motion of 
approximately 30 to 90 degrees.  There was no mechanical 
stopping of motion and it felt like he was just guarding 
because of the discomfort.  There was tenderness primarily 
around the anteromedial aspect of the knee and in the medial 
joint line, as well as around the patella, medially and 
laterally.  The knee felt stable to Lachman's, posterior 
drawer and varus and valgus stress testing.  X-Rays revealed 
some narrowing in the joint space and medial compartment, 
with spurring in the medial tibia plateau.  It was noted that 
it looked like he had a little spurring, posteriorly, as well 
as anteriorly, on the femoral condyles and posterior to the 
patella and over the posterior aspect of the tibial plateau.  
The anterior/posterior view revealed a little osteophyte over 
the tibial eminence in the knee joint, but it was difficult 
to tell whether this was an acute fracture.  No other obvious 
fractures were noted and the assessment was listed as left 
knee capsular strain with synovitis and a possible meniscal 
tear.

A private medical record dated in October 1997 reveals a 
follow-up consultation at the above private medical facility, 
while another private medical record also dated in October 
1997 reveals yet another consultation due to persistent pain 
in the anteromedial aspect of the left knee, around the 
medial side of the patella and in the anteromedial joint 
line.  This medical record also reveals that the veteran 
explained that the left knee injury for which he was first 
seen in September 1997 had been caused not by going up a 
ladder the day before but by "coming out of a hole" 15 days 
earlier and that the veteran had offered the first version 
because he had been told by someone that that would be the 
only way that his injury would be covered by workmen's 
compensation insurance, as the injury had to be within 24 
hours of the evaluation in order to be covered.  The 
examination of the knee this time revealed only tenderness, 
but no effusion, instability or discomfort with McMurray's 
maneuver, and the examiner noted that he had told the veteran 
about the fact that he did not have any degenerative changes 
in his knee but, rather, a likely re-injury of the knee and a 
degenerative meniscus tear.

Private medical records dated in November and December 1997 
reveal two consultations with two different specialists due 
to the veteran's persistent complaints of left knee pain and 
his inquiry regarding undergoing a third surgery.  One of 
these two physicians noted that he explained to the veteran 
that, with the amount of surgery that he had had in the past, 
he no doubt had chronic changes in the knee that would 
probably always give him symptoms and that he was likely to 
recover slowly from significant injuries such as the most 
recent one.

Finally, it is noted that the veteran testified at an RO 
hearing that was conducted in June 1998, at which time he 
restated his contentions to the effect that, while he 
"sprained" his left knee prior to service, in 1971, he re-
injured the left knee during his first week of basic training 
in the Marine Corps several months later, then re-injured it 
again in 1972, while "walking down the street," and had 
surgery that year, then re-injured it again in 1982 or 1983, 
but did not seek medical treatment this time, and finally re-
injured it in 1993 after falling off a ladder.  He also 
restated his complaints of record of constant pain and 
swelling and his belief that the left knee disability was 
indeed aggravated by service.

Analysis:

At the outset, the Board notes that, notwithstanding the 
reported negative examination on induction in May 1971, the 
record is clear in that the veteran acquired a left knee 
disability several months prior to service, which necessarily 
means that the presumption of soundness at the time of 
enlistment has been rebutted.  This finding and the 
conclusion following it are in accordance with the holding in 
the case of Crowe v. Brown, 7 Vet. App. 238, at 245 and 246 
(1995), in which the United States Court of Veterans Appeals 
(known as the United States Court of Appeals for Veterans 
Claims since March 1999, and hereinafter referred to as "the 
Court") held that the presumption of soundness may not be 
rebutted solely by recorded clinical data in the service 
medical records but necessitates, or requires, pre-service 
medical records and/or medical opinions.

In the present case, not only did the veteran say, when he 
first went to sick call only six days after enlistment, that 
he had a three or four month-history of left knee pain, and 
then acknowledged, when seen at the orthopedic clinic, having 
injured the left knee earlier in 1971, but there are private 
medical records in the file that were produced several months 
prior to the veteran's August 1971 enlistment that reveal 
diagnoses of an internal derangement of the left knee joint 
and a possible rupture of the synovial cartilage of the left 
knee, secondary to a pre-service, February 1971, bowling 
accident.

The above evidence, when evaluated in conjunction with the 
medical board proceeding's report of September 1971 in which 
it was noted that the diagnosed posterior herniation of the 
left medial meniscus "existed prior to entry," necessarily 
leads the Board to find that the diagnosed left knee 
disability had its onset (i.e., was acquired) before service 
and to conclude that, since the left knee disability preceded 
service, the presumption of soundness at enlistment has been 
rebutted.

Having found that the diagnosed left knee disability pre-
existed service, the Board now needs to address the question 
of whether there was aggravation of that disability during 
service, as claimed by the veteran.  The answer to this 
question is in the negative.  As discussed earlier, the 
record shows that the veteran complained of pain and 
tenderness in the left knee six days after induction but, 
even assuming that the veteran may have actually re-injured 
the left knee during those first six days of active duty, the 
fact remains that, when he was examined by a medical board 
shortly thereafter, he was diagnosed with a left knee 
disability that the three subscribing physicians 
categorically opined "existed prior to entry" and was "not 
aggravated by service."  Further, the veteran was then 
informed of the findings and recommendations of the medical 
board and he indicated, in writing, that he did not want to 
submit a statement in rebuttal.

The Board's finding that the pre-service left knee disability 
did not undergo an increase in severity during service and 
the conclusion that there was no aggravation during service 
are further supported by the fact that the record reveals 
that the veteran's left knee was doing well immediately after 
service, per his own statements at that time, until 
approximately one week prior to his first surgery of February 
1972, when the veteran again twisted the left knee, either at 
work, or while "walking down the street," according to his 
most recent statement in this regard at the RO hearing of 
June 1998.  Thereafter, it appears that he had no further 
problems until 20 years later, when the "symptoms" 
reportedly reappeared and he had to undergo a second surgery, 
and later, they were further compounded by the trauma that he 
suffered apparently at work, in September 1997 (the 
circumstances of which are unclear, as the veteran has 
offered two different versions).

The Board has made a careful and thorough examination of the 
evidence of record, taking into account the manifestations of 
the disability that were recorded prior to, during and 
subsequent to service, as required by § 3.306(b), and has 
determined that there is no basis to conclude that there was 
indeed the claimed aggravation of a pre-service disability in 
the present case.  It appears that the veteran only suffered 
during service from a temporary and intermittent flare-up of 
the pre-service disability, symptomatic, rather than an 
actual aggravation of the underlying condition.  As noted 
earlier, the Court has specifically said that mere temporary 
and intermittent flare-ups are not sufficient to be 
considered aggravation of a pre-service disability.  See, 
Hunt, at 297.

In summary, there is evidence in the record which 
sufficiently rebuts the presumption of soundness at the time 
of the veteran's enlistment with regard to the diagnosed left 
knee disability, mostly in the form of private medical 
records produced several months prior to service.  There is 
also the opinion rendered by the medical board of physicians 
who examined the veteran during service to the effect that 
the disability preceded service and was not aggravated by 
service.  And, finally, the only evidence favoring the 
veteran's contention that the disability was indeed 
aggravated by service is contained in the veteran's lay 
statements to that effect, which cannot be considered 
competent evidence sufficient to conclude that the claimed 
aggravation did in fact occur.  The preponderance of the 
evidence clearly being against the claim for service 
connection for a left knee disability, the claim for such 
benefit has failed and must necessarily be denied.


ORDER

Service connection for a left knee disability is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

